Name: 2012/488/EU: Council Decision of 22Ã June 2012 on the position to be taken by the European Union within the Committee on Trade and Sustainable Development set up by the Free Trade Agreement between the European Union and its Member States, of the one part, and the Republic of Korea, of the other part, as regards the operation of the Civil Society Forum and the establishment of the Panel of Experts to examine the matters in the areas falling within the scope of the Committee on Trade and Sustainable Development
 Type: Decision
 Subject Matter: European construction;  international trade;  Asia and Oceania;  politics and public safety
 Date Published: 2012-08-28

 28.8.2012 EN Official Journal of the European Union L 231/1 COUNCIL DECISION of 22 June 2012 on the position to be taken by the European Union within the Committee on Trade and Sustainable Development set up by the Free Trade Agreement between the European Union and its Member States, of the one part, and the Republic of Korea, of the other part, as regards the operation of the Civil Society Forum and the establishment of the Panel of Experts to examine the matters in the areas falling within the scope of the Committee on Trade and Sustainable Development (2012/488/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207(4), first subparagraph, in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 23 April 2007 the Council authorised the Commission to negotiate a free trade agreement with the Republic of Korea on behalf of the European Union and its Member States. (2) The Free Trade Agreement between the European Union and its Member States, of the one part, and the Republic of Korea, of the other part (1) (the Agreement), was signed on 6 October 2010. (3) Pursuant to Article 15.10(5) of the Agreement, the Agreement has been provisionally applied since 1 July 2011 subject to its conclusion at a later date. (4) Article 13.13(1) of the Agreement provides that the parties shall agree by decision of the Committee on Trade and Sustainable Development (TSD) (the EU-Korea Committee on Trade and Sustainable Development) on the operation of the Civil Society Forum no later than one year after the entry into force of the Agreement. (5) Article 13.15(3) foresees the establishment of a list of persons who could be called to serve in a Panel of Experts to examine any matter arising under the TSD chapter that could not be satisfactorily addressed through government consultations. (6) The Union should determine the position to be taken with regard to the operation of the Civil Society Forum and the list of persons who could be called to serve as experts, HAS ADOPTED THIS DECISION: Article 1 The position to be taken by the Union in the EU-Korea Committee on Trade and Sustainable Development set up by the Free Trade Agreement between the European Union and its Member States, of the one part, and the Republic of Korea, of the other part, as regards: (a) the operation of the Civil Society Forum foreseen in Article 13.13(1) of the Agreement; and (b) the establishment of a list of qualified individuals to serve as panellists, in accordance with Article 13.15(3) of the Agreement; shall be based on the draft decisions of the EU-Korea Committee on Trade and Sustainable Development attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 22 June 2012. For the Council The President M. VESTAGER (1) OJ L 127, 14.5.2011, p. 6. DRAFT DECISION No ¦/2012 OF THE EU-KOREA COMMITTEE ON TRADE AND SUSTAINABLE DEVELOPMENT of ¦ on the adoption of the rules of operation of the Civil Society Forum as required by Article 13.13 of the Free Trade Agreement between the European Union and its Member States, of the one part, and the Republic of Korea, of the other part THE EU-KOREA COMMITTEE ON TRADE AND SUSTAINABLE DEVELOPMENT, Having regard to the Free Trade Agreement between the European Union and its Member States, of the one part, and the Republic of Korea, of the other part, signed in Brussels on 6 October 2010 (the Agreement), and in particular Article 13.13 thereof, Whereas: (1) Article 13.13 of the Agreement provides that members of the Domestic Advisory Group(s) from each Party shall meet at a Civil Society Forum. (2) The composition of the Civil Society Forum shall ensure a balanced representation of members of the Domestic Advisory Group(s). (3) The Parties shall agree by decision of the EU-Korea Committee on Trade and Sustainable Development on the operation of the Civil Society Forum no later than one year after the entry into force of the Agreement, HAS ADOPTED THIS DECISION: Article 1 The rules of operation of the Civil Society Forum, as set out in the Annex to this Decision, are hereby established. Article 2 This Decision shall enter into force on the day of its adoption Done at ¦ on ¦ For the EU-Korea Committee on Trade and Sustainable Development Co-chair of the EU-Korea Committee on Trade and Sustainable Development of the Republic of Korea Co-chair of the EU-Korea Committee on Trade and Sustainable Development of the European Union ANNEX RULES OF OPERATION OF THE CIVIL SOCIETY FORUM Article 1 The Civil Society Forum will be composed of 12 members of the EU Domestic Advisory Group and 12 members of the Domestic Advisory Groups of Korea designated by the Domestic Advisory Groups themselves. Members may be accompanied by expert advisors. Representatives of the Civil Society Forum from each Party shall include at least three representatives of business organisations, trade unions and environmental non-governmental organisations respectively. Article 2 The Civil Society Forum shall have an EU and a Korean co-chair. The co-chairs will be appointed by the EU Domestic Advisory Group and the Korean Domestic Advisory Group(s), respectively, among their participants in the Civil Society Forum. The co-chairs will draw up the agenda of the Civil Society Forum meetings, based on requests by their respective Domestic Advisory Groups. In addition, the agenda shall include the following regular items: (a) Information by the Parties on the implementation of the Chapter on Trade and Sustainable Development; (b) Reports of consultations undertaken under Article 13.14 and about work undertaken by Panel of experts under Article 13.15. Article 3 The Civil Society Forum shall meet at least once a year, alternating between Brussels and Seoul, unless otherwise agreed by the Parties. An extraordinary meeting may be held upon request of one of the Domestic Advisory Groups. DRAFT DECISION No ¦/2012 OF THE EU-KOREA COMMITTEE ON TRADE AND SUSTAINABLE DEVELOPMENT of ¦ on the establishment of a Panel of Experts referred to in Article 13.15 of the Free Trade Agreement between the European Union and its Member States, of the one part, and the Republic of Korea, of the other part THE EU-KOREA COMMITTEE ON TRADE AND SUSTAINABLE DEVELOPMENT, Having regard to the Free Trade Agreement between the European Union and its Member States, of the one part, and the Republic of Korea, of the other part, signed in Brussels on 6 October 2010 (the Parties and the Agreement), and in particular Article 13.15 thereof, Whereas: (1) A Party may request that a Panel of Experts be convened to examine a matter that has not been satisfactorily addressed through government consultations. (2) The implementation of the recommendations of the Panel of Experts shall be monitored by the EU-Korea Committee on Trade and Sustainable Development. (3) The Parties have developed a list of 18 names, as specified in the Annex to this Decision, HAS ADOPTED THIS DECISION: Article 1 The list of experts who may serve as panellists for the purposes of Article 13.15 of the Agreement is set out in the Annex to this Decision, and is hereby agreed. Article 2 This Decision shall enter into force on the date of its adoption and shall be reported to the EU-Korea Trade Committee. Done at ¦ on ¦ For the EU-Korea Committee on Trade and Sustainable Development Co-chair of the EU-Korea Committee on Trade and Sustainable Development of the Republic of Korea Co-chair of the EU-Korea Committee on Trade and Sustainable Development of the European Union ANNEX LIST OF EXPERTS Experts proposed by Korea Kee-whahn CHAH Young Gil CHO Weon Jung KIM Suh-Yong CHUNG Taek-Whan HAN Won-Mog CHOI Experts proposed by the EU Eddy LAURIJSSEN Jorge CARDONA Karin LUKAS HÃ ©lÃ ¨ne RUIZ FABRI Laurence BOISSON DE CHAZOURNES Geert VAN CALSTER Chairpersons Thomas P. PINANSKY Nguyen Van TAI Le HA THANH Jill MURRAY Ricardo MELÃ NDEZ-ORTIZ Nathalie BERNASCONI-OSTERWALDER